Title: To George Washington from Matthew Cantine, 11 December 1776
From: Cantine, Matthew
To: Washington, George

 

Sir
Fishkill [N.Y.] Decr 11th 1776

I am directed by the Convention of the State of New York to transmit to your Excellency the enclosed Resolves, by which it will appear that we have made every exertion in favour of our Sister States which our present Situation will admit. But we are extreamly Sorry to find by a Letter received last Night from General Heath, that he is ordered over to the West Shore; by Reasons of which the most important Passes in America will be left unguarded, tho’ within a short Distance of the Enemy. Your Excellency must be fully satisfied that tho’ they by marching thro’ the flatt Country may distress the Inhabitants, yet that Measure will be productive of nothing Decisive, whereas the fate of this Country will probably depend upon their occupying the State of New York which is now in a great Measure abandoned to them. We must therefore take the liberty to entreat your Excellency to countermand an Order which in our humble Opinion is putting every thing to the Hazard, and leave the Northeastern Parts of the State of New Jersey to be strengthened in the Way proposed by the within Resolutions. If your Excellency should not be inclined to grant this Request we must beg to be favored with your immediate Answer, that we may not, by suffering our Militia to march[,] leave this State entirely Defenceless and thus abandon with ourselves the Cause of America.
Your Excellency will Pardon the freedom with which we write[.] our sanguine Hopes of creating a Divertion by the Means pointed out in the enclosed Resolves without endangering the Safety of this State are by the Order to General Heath entirely vanished. I have the Honor to be with great Respect Your Excellency’s most Obedient Servant

By Order.
Matthew Cantine, ⟨pro t. present⟩

